DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2020 has been entered.

Status of the Claims
Claims 1-36 and 41-50 are pending.
Claims 6, 13-21, 27-32, 34-36 and 41-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2016.
Claims 37-40 are cancelled.
Claims 1-5, 7-12, 22-26 and 33 are examined herein.

Applicant’s Response

Applicant's response, filed October 26, 2020 has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
.
Claim Interpretation
The following recitations in the claims directed to intended use and intended outcome are not considered as limiting the scope of the claimed system herein. These recitations include:
“.....to access health data” in claim 1, line 28. This recitation is directed to an intended use of the biometric authentication information.
In claim 1, lines 27-28 the recitation that the user is uniquely identifiable by the mobile device based on an acquired biometric authentication information to access health data” is interpreted as directed to an attribute of the user and does not further limit the scope of the claim. 
If the Applicant’s intention is to set forth that the mobile device is configured to acquire biometric identification and identify or authenticate a user based on the acquired biometric identification, the claim should be amended accordingly.
“.....such that the assembly is connected to a contact backing with an adhesive....” in claim 3. This recitation is directed to an intended use of the assembly.
 “.....to acquire one or more body signals of the user” in claim 10. This recitation is directed to an intended use of the plurality of wearable patch devices.
In claim 1, lines 4, 14, 16, 18, 33 and 37 and, in claims 8 and 11 the recitation of the sensor, the wearable device, the mobile device and the RFID tag as being “enabled to” is interpreted as said elements being capable of performing the recited functions. For examination purposes, prior art teaching or suggesting sensors, wearable devices, mobile devices and RFID tags structurally and/or functionally capable of performing the recited functions  will be interpreted as meeting the claimed limitations. If the Applicant’s intention is to set forth that the recited elements are specifically 
In claim 25, the recitation that the transmitter and the receiver are “enabled with multiple channels for communication” is interpreted as requiring that said transmitter and receiver be provided with channels (physical or functional) for communication.
In claim 26, the recitation that “access to the electrocardiogram data is available to a remote health professional upon identification and authentication of the remote health professional via a biometric information” is interpreted as a description of how access to data is granted and is not considered as limiting the scope of the claimed system. If the Applicant’s intention is to set froth that the system includes a server configured to provide access to the electrocardiogram data and, that the system is configured to authenticate a health professional based on biometric data, the claims should be amended accordingly.

Specification
As indicated in the previous office action, the use of the term Bluetooth (paragraph 54 of the originally filed Specification) which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Reference character 500 is used to refer to: ECG appliance, intelligent ECG appliance, remote ECG appliance (paragraph 86), ECG unit and system (paragraph 90). 
Reference character 520 is used to refer to: paste on wireless contacts (paragraph 83) and paste on contacts (paragraph 86).
Reference character 522 is used to refer to: block diagram, contact system  (paragraph 85) and wireless contacts (paragraph 86).
Reference character 525 is used to refer to: electronic assembly (paragraph 85), contact system  (paragraph 86), associated electronics (paragraph 87), contact assembly (paragraph 87), system (paragraph 88). 
This list is not exhaustive. The Applicant is asked to review the Specification for other instances of reference to multiple elements using the same reference character and, amend the Specification and the Drawings as necessary.
Appropriate correction is requested.

Claim Objections
Claims 4, 7, 25 and 26 are objected to because of the following informalities:  
In claim 4, line 5 the term “echo cardiogram” should be replaced with “echocardiogram” since this is the term used in the art.  
In claim 4, line 6 “an” should be inserted before “electroencephalogram(EEG)”.
In claim 7, line 2 “, and” should be inserted “between the server” and “wherein the server” so that the clause reads as follows: “.....data is further transmitted to the server, and wherein the server includes a server processor.....”.
In claim 7, line 4, “of” should be inserted between “activity information” and “the user”.
In claim 25 “the” should be inserted before “receiver” and “is” should be replaced by “are” since the claim refers to two elements: a transmitter and a receiver. The claim should read as follows: “wherein the transmitter and the receiver of the wearable device are enabled with multiple communication channels....”
In claim 26 “a” before “biometric information” should be deleted so that the claim reads: “.....via
Appropriate correction is required.

Claim Rejections - 35 USC § 112
First Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12, 22-26 and 33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein. 
Claim 1  is directed to a system including a wearable device. The wearable device is recited as including a battery, a sensor for capturing heart rate signals, a processor, a sensor configured to acquire Claim 1, lines 29-31 recite: “wherein a battery power source of the wearable device is configured to provide a controlled high voltage or high energy pulse of a fixed or variable intensity and time duration ”.
A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed, in view of the disclosure of the application as filed, because there is no support for a battery power source being part of the wearable device (as recited in claim 1) and, configured to provide a controlled high voltage or energy pulse.
The originally filed Specification at paragraph 88 describes:
Additionally, the system 525 of the present invention may also include a battery power source that may provide a controlled high voltage or high energy pulse of a fixed or variable intensity and time duration for one or more related and or other applications such as in performing the functions of a defibrillator.

As shown in Figure 5, element 525 corresponds to a paste on wireless contact. As described in paragraph 94, the wearable device is a separate element from the paste on wireless contacts. As such, the Specification provides support for a paste on contact with a battery power source to provide a high voltage or energy pulse but does not provide support for said battery power source as being part of the wearable device. Moreover, Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of said claim limitation in the application as filed.
Claims 4-5, 7-12, 22-26 and 33 are rejected for depending on a rejected base claim.
35 USC 112 First Paragraph Rejections- Response to Arguments
Applicant’s arguments filed on October 26, 2020 have been considered. A new grounds of rejection has been set forth as necessitated by the claim amendments herein.

Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 22-26 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Claim 1, lines 29-31 recites: “.....wherein a battery power source of the wearable device is configured to provide a controlled high voltage or high energy pulse of a fixed or variable intensity and time duration”. 
The term “battery power source” is not a term recognized in the art and the Applicant has not provided a definition of said term in the Specification. The customary meaning of the term “battery” is an electrochemical cell that can be charged electrically and provides power to a device. The customary meaning of the term “power source” is a device which can be used to re-charge a battery. Clarification is requested as to whether the claim requires a battery, a power source to charge a battery or, a battery connected to a power source. Is is noted herein that claim 1, line 2 already recites a battery. Clarification is requested as to whether the “battery power source” includes or, is related to, the  “battery coupled to the wearable device” recited in line 2 or, whether this element is a separate battery.
The term "high" in claim 1 is a relative term which renders the claim indefinite.  The terms "high voltage” and “high energy pulse" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
For examination purposes the claim will be interpreted as requiring a power source or a battery configured to provide a voltage or an energy pulse.
Claims 4-5, 7-12, 22-26 and 33 are rejected for depending on a rejected base claim.
35 USC 112 Second Paragraph Rejections- Response to Arguments
Applicant’s arguments filed on October 26, 2020 have been considered. A new grounds of rejection has been set forth based on further consideration of the claims and the amendments herein.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

A. Claims 1, 3-5, 7-12 and 22-26 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated  by US 2005/0206518 to Welch (cited in the previous office action).
This is a new grounds of rejection based on further consideration of the claims and the amendments herein.
Welch teaches a system for patient monitoring (¶ 16).
With regard to claim 1, Welch teaches a system including a wearable device (¶ 16-17; Figures 1-2) comprising:
a battery coupled to the wearable device (¶ 104);
a sensor coupled to the wearable device, wherein the sensor is enabled to capture one or more signals of a heart of a user including at least an electrocardiogram signal (¶ 95). 
a processor coupled to the wearable device, wherein the processor is programmed to generate an electrocardiogram data based at least in part upon the one or more signals (¶ 97).
a memory coupled to the processor, wherein the memory is configured to record the electrocardiogram data over a period of time (¶ 98).
a sensor configured to acquire a pulse rate of a user (¶ 95 and 110).
a transmitter and a receiver coupled to the processor; wherein the wearable device is enabled to transmit the electrocardiogram data and the pulse rate to a mobile device (¶ 128-130; Figure 2).
wherein the mobile device is enabled to display an electrocardiogram on a display of the mobile device based on the electrocardiogram data (¶ 128-129).
wherein the mobile device and/or the wearable device is enabled to generate a warning when the electrocardiogram data includes data of a possible emergency health condition (¶ 105, 117, 144-145 and 173). Both, the wearable device and the mobile device are configured to provide an alarm upon detection of an event such as asystole, tachycardia and fibrillation.
wherein the user is uniquely identifiable by the mobile device based on an acquired biometric authentication information to access health data (¶ 40-49). The patient can be identified via a unique identifier associated with the monitoring device.
wherein a battery power source of the wearable device is configured to provide a controlled high voltage or high energy pulse of a fixed or variable intensity and time duration (¶ 104-106). The wearable device includes a battery and the means to recharge said battery.
wherein the wearable device captures activity data (¶ 95 and 108; Figure 3).
wherein the mobile device is enabled for correlating the electrocardiogram data with activity data (¶ 110-111, 130-132, 134 and 146). Welch’s mobile device includes a processor which is capable of performing any function if programmed accordingly. The clause does not require that the processor be configured to perform the recited correlation.
wherein the mobile device is enabled to send the electrocardiogram data to a server (¶ 89; Figure 2).
With regard to claim 3, see Welch at ¶ 95.
With regard to claim 4, see Welch at ¶ 94-95.
With regard to claim 5, see Welch at ¶ 130, 148. 
With regard to claim 7, see Welch at ¶ 61, 83, 89-93 and 112; Figure 2. The server is configured with rules sets and advanced signal processing including pattern recognition. The data transmitted to the server for analysis includes the acquired ECG.
With regard to claim 8, see Welch at ¶ 110, 128-130.
With regard to claim 9, see Welch at ¶ 153.
With regard to claim 10, see Figure 2 of welch. The system includes a plurality of monitoring devices. 
With regard to claim 11, see Welch at ¶ 92, 93, 99-104.
With regard to claim 12, see Welch at ¶ 128-130.
With regard to claim 22, Welch teaches a transmitter/receiver configured to receive and transmit data. As such, data from any device can be received. The claim does not require “implanted devices in the body”.
With regard to claim 23, see Welch at ¶ 96.
With regard to claim 24, see Welch at ¶ 95-96.
With regard to claim 25, see Welch at  ¶ 59 and 89; Figure 2. The monitoring device can communicate bi-directionally with one or more or devices including an intermediary device and a respondent device. A such, the transmitter and receiver of the wearable device are “enabled with multiple channels” for communication.
With regard to claim 26,  see Welch at ¶ 148, 155-156, 159, 164. The ECG data is accessible upon authentication of a user at a respondent device and also at the server.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
B. Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0206518 to Welch as applied to claim 1 above in further view of US 2003/0212311 to Nova (cited in the previous office action).
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Welch teaches a patch-type patient monitoring device configured to measure ECG. The device comprises a power source and is configured to provide an alarm when an event such as fibrillation, asystole or tachycardia occurs (Welch at ¶104). 
 wearable device is configured to deliver electrical stimulation based on a health warning (as in claim 2).
Nova teaches a therapy-delivering portable medical device configured to receive electrocardiogram (ECG) signals from the patient, analyze said data, determine the presence of a shockable heart rhythm (i.e. ventricular fibrillation), generate an alert and deliver therapy including a defibrillation shock (¶ 31, 34, 62).
Welch and Nova are directed to systems for monitoring cardiac events including fibrillation.
Thus, Welch and Nova are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Welch with Nova. One would have configured the cardiac event monitoring system by Welch to provide a defibrillating shock based on the occurrence of a cardiac event because Nova explains that a disadvantage of relying on a trained professional to provide aid upon the detection of a cardiac event as in Welch (see Welch at ¶ 169) takes valuable time and attention away from proper treatment to an injured person (see Nova at ¶4). Nova also sets there is a need in the field to provide assistance in rendering quick and effective aid upon the occurrence of a cardiac event (see Nova at ¶5). The skilled artisan would be motivated to modify Welch’s system with the teachings by Nova because this modification would lead to the predictable result of improving Welch’s system by providing quick an effective aid to the patient upon the detection of a shockable cardiac event.
C. Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0206518 to Welch as applied to claim 1 above in further view of US 4,643,193 to DeMarzo (cited in the previous office action).
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.

However, Welch does not teach that the device comprises a conductive adhesive for the attaching, wherein the conductive adhesive is removable (as in claim 33).
DeMarzo teaches an ECG sensing electrode comprising an electrically conductive coating for establishing an electrical contact between the patient’s skin and the electrode (Abstract; col. 3, lines 1-10).
Welch DeMarzo are directed to ECG sensing electrodes.
Thus, Welch and DeMarzo are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Welch with DeMarzo. One would have been motivated to do so and had a reasonable expectation of success in doing so because DeMarzo teaches that an advantage of the conductive coating is that it promotes enhanced electrical contact between the skin of the patient and the sensor thereby avoiding motion artifacts (col. 4, lines 5-25). The skilled artisan would be motivated to modify Welch with the teachings by DeMarzo because Welch is explicitly directed to devices placed in contact with the skin of the patient (Welch at ¶ 75) and modifying said devices with an electrically conductive coating would lead to the predictable result of enhanced electrical contact between the device and the skin of the user.

35 USC 103 Rejections-Response to Arguments
Applicant arguments filed on October 26, 2020 have been considered. No arguments to rebut the teachings of the cited references has been presented. A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth. 

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                           /Lori A. Clow/Primary Examiner, Art Unit 1631